Citation Nr: 0809817	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-07 628	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for palate angioedema.   

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for a bilateral hand 
disability to include degenerative joint disease and carpal 
tunnel syndrome.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and N.S.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1979 to March 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an unappealed rating decision in November 1999, the RO 
denied the claims of service connection for palate angioedema 
and degenerative joint disease of the hands.  By operation of 
law, the unappealed rating decision became final (hereinafter 
also referred to as finality).  38 U.S.C.A. § 7105.  On the 
current application to reopen, it appears that the RO has 
reopened the claims and adjudicated them on the merits 
(despite the indication in the statement of the case to the 
effect that the angioedema claim was not reopened).  Where 
service connection for a disability has been denied in a 
final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the claims of service connection to 
reflect that finality had attached to the previous rating 
decision. 

In February 2008, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

The claim of service connection for a bilateral hand 
disability, reopened herein below, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in November 1999, the RO denied the 
claim of service connection for palate angioedema; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights in November 1999, he did not 
appeal the rating decision and the rating decision became 
final by operation of law based on the evidence of record at 
the time. 

2. The additional evidence presented since the rating 
decision in November 1999 by the RO, denying service 
connection for palate angioedema, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

3. There is competent medical to show that the veteran's 
currently diagnosed lip and palate angioedema had its onset 
during service and is a manifestation of or secondary to 
allergic rhinitis, which is a service-connected disability.

4. In a rating decision in November 1999, the RO denied the 
claim of service connection for degenerative joint disease of 
the hands; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
November 1999, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence of record at the time.

5. The additional evidence presented since the rating 
decision in November 1999 by the RO, denying service 
connection for degenerative joint disease of the hands, is 
not cumulative or redundant of evidence previously considered 
and by itself or when considered with previous evidence 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a bilateral hand 
disability.  

CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for palate angioedema.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).  

2. Lip and palate angioedema was incurred in service, and is 
proximately due to service-connected allergic rhinitis.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007). 

3. New and material evidence has been presented to reopen the 
claim of service connection for degenerative joint disease of 
the hands.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  As the 
decision regarding the application to reopen the claims of 
service connection for palate angioedema and degenerative 
joint disease of the hands is favorable to the veteran, no 
further action is required to comply with the VCAA.  
Moreover, as the decision regarding the reopened claim of 
service connection for palate angioedema, on the merits, is 
favorable to the veteran, no further action is required to 
comply with the VCAA.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a rating decision in November 1999, the RO denied service 
connection for palate angioedema and degenerative joint 
disease of the hands.  The basis for the denial of service 
connection for palate angioedema was that although there was 
a record of treatment in service for palate angioedema, it 
had resolved after treatment and there was no permanent 
residual or chronic disability.  The basis for the denial of 
the claim of service connection for degenerative joint 
disease of the hands was that there was no diagnosis of or 
treatment for bilateral hand degenerative joint disease in 
service - only pain in the hands with a negative X-ray - and 
no evidence that the disability had manifested to a 
compensable degree within one year of his service discharge.  
The RO concluded that a chronic bilateral hand disorder was 
not shown.  

In a letter, dated in November 1999, the RO notified the 
veteran of the adverse determinations and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determinations by notifying the 
RO of his intention within one year from the date of the 
letter.  As the veteran did not indicate his disagreement 
within the time allotted, the rating decision by the RO in 
November 1999 became final by operation of law, except the 
claims may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
November 1999 consisted of the service medical records and a 
VA examination in May 1999.  The service medical records 
included evidence of the following:  an assessment of 
angioneurotic edema of the palate in September 1979; 
complaints of recurrent episodes of angioedema with pruritus 
followed by lip/soft palate swelling throughout the years, 
and diagnoses of seasonal and perennial allergic rhinitis and 
angioedema from the allergy clinic in June 1993; findings of 
metacarpophalangeal joint with increased swelling and a 
diagnosis of chronic bilateral hand pain with a suspicion of 
early degenerative joint disease in June 1998; normal X-rays 
of the hands in June 1998; an assessment of early signs of 
degenerative joint disease of bilateral hands and rule out 
inflammatory process of the bilateral third 
metacarpophalangeals, with a recommendation of a home 
paraffin unit in July 1998; and a mouth, throat, and upper 
extremities that were clinically normal on a retirement 
physical examination in December 1998.  

The VA examination in May 1999 showed that the ear, nose, and 
throat were essentially normal.  There was no diagnosis of 
angioedema.  Also, there was a diagnosis of pain of the 
wrists, both thumbs, and all fingers, associated probably 
with over use and mild degenerative joint disease.  X-rays of 
both hands were normal.  

Current Claims to Reopen

As the unappealed rating decision in November 1999 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In April 2004, the veteran submitted a statement indicating 
an intent to reopen his claims of service connection for 
palate angioedema, claimed as angioedema of the lips and 
uvula, and for a bilateral hand disability to include a nerve 
condition and swelling in both hands.    

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in November 1999 includes private and VA records, 
statements of the veteran, and testimony of the veteran and a 
fellow serviceman.  

Analysis

Palate Angioedema

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the fact that the veteran 
did not have a chronic disability manifested by palate 
angioedema, as it had resolved after treatment in service.  

The additional evidence consists, in part, of private medical 
reports from Lake June Medical Clinic and from Dr. B.W., 
dated from 2002 to July 2007, showing that the veteran was 
seen throughout the years for allergies.  The assessment was 
allergic rhinitis leading to, or associated with, angioedema, 
which was typically manifested by swollen lips.  A record in 
October 2002 indicates that an allergy attack with upper lip 
swelling was controlled with steroids.  Another record in 
December 2002 indicated that the angioedema was controlled 
with medication.  In various statements and in testimony, the 
veteran, a physician's assistant, indicated that with 
ongoing, daily preventative medicines, he was able to keep 
his angioedema problem fairly well controlled, with only an 
occasional need to seek immediate medical attention when he 
felt an episode developing.  He stated that his condition has 
been chronic since 1979.  He claims that his angioedema 
condition was symptomatic of the underlying allergy 
condition.  At the hearing, a fellow serviceman testified 
that he also served in a medical clinic and that he treated 
the veteran for episodes related to angioedema.  

This evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran has a chronic condition manifested 
by angioedema that began in service, the absence of which was 
the basis for the prior denial of the claim.  The additional 
evidence shows that the angioedema condition did not resolve 
during service and that it in fact was continually treated 
following service.  As the evidence is new and material, the 
claim of service connection for palate angioedema is 
reopened.  

As new and material evidence has been presented to reopen the 
claim, the Board now proceeds to adjudicate that claim on the 
merits, herein below.  

Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  



Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As related previously, the veteran was seen for angioedema 
during service, beginning in September 1979.  With various 
episodes occurring in subsequent years, the veteran was 
eventually seen in the allergy clinic, where he underwent 
testing in April 1992 and June 1993.  In June 1993, he was 
diagnosed with allergic rhinitis (seasonal and perennial).  A 
June 1993 record indicates that episodes of angioedema 
occurred anytime and anywhere and that the veteran carried an 
Epi pen.  His allergy condition and medications were listed 
on his retirement physical examination in December 1998.  
Although his allergy condition was noted at the time of a VA 
examination in May 1999, there were no active symptoms 
observed.  A June 2004 VA examination report indicated that 
two or three times a year the veteran received a steroid shot 
"because of local obstruction" and that his allergic 
rhinitis was contained on medication.  Private medical 
records dated beginning in February 2002 are replete with 
diagnoses of angioedema, usually it appears as a consequence 
of allergic rhinitis or a manifestation of it.  The 
angioedema was typically oral, as evidenced by swelling of 
the lips.  In a comprehensive medical evaluation by his 
private doctor in May 2004, the veteran was diagnosed with 
allergic rhinitis with angioedema.  

The question in this case has become whether the currently 
diagnosed angioedema had onset during service and/or is 
secondary to a service-connected disability.  In the November 
1999 rating decision, the RO granted service connection for 
allergic rhinitis.  As shown by the medical evidence 
discussed above, this question is answered in the 
affirmative.  Statements and testimony of the veteran, a 
physician's assistant, to the effect that he has taken 
preventative medication during and since service for his 
potentially life-threatening angioedema, and the testimony of 
a fellow serviceman who treated the veteran for attacks of 
angioedema by administering shots during service, serve to 
support the claim that angioedema had its onset during 
service and was related to his allergy condition.  

In sum, it is the Board's opinion that there is competent 
evidence to support the claim that the veteran's lip and 
palate angioedema had its onset during service and is a 
manifestation of or secondary to the service-connected 
allergic rhinitis.  There is no medical opinion to the 
contrary.  Thus, there is a basis of entitlement to direct 
and secondary service connection under 38 C.F.R. §§ 3.303, 
3.310.

Bilateral Hand Disability

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the fact that the veteran 
did not have degenerative joint disease of the hands during 
service or radiographic evidence of degenerative joint 
disease in the first post-service year, and that a chronic 
bilateral hand disorder was not shown by the evidence.  

The additional evidence consists, in part, of private medical 
reports from Lake June Medical Clinic and from Dr. B.W., 
dated from 2002 to July 2007, showing that the veteran was 
seen throughout the years for degenerative joint disease or 
arthritis of the hands (or extremities).  On various visits, 
objective findings included pain, stiffness, and swelling of 
the joints of the hands.  On a comprehensive medical 
evaluation by his private doctor in May 2004, the veteran 
complained of bilateral wrist and finger pains and was 
diagnosed with generalized osteoarthritis at multiple sites 
and articular cartilage disorder at the wrist and fingers, 
among other sites.  A private outpatient treatment record in 
August 2004 noted a diagnosis of carpal tunnel syndrome, 
right side greater than left side.  

VA outpatient records show that in June 2002 the veteran was 
referred for physical therapy with a diagnosis of rheumatoid 
arthritis, although lab tests had not confirmed this.  The 
veteran reported that pain was first noted in his thumbs 
during service in 1995 and that it had progressively worsened 
since then.  Too much exercise produced pain in his hands, 
resulting in an increase of symptoms of stiffness.  The 
assessment was that of intermittent irritation to ulnar nerve 
bilaterally, and DeQuervain's like syndrome bilaterally.  VA 
records also show that a right carpal tunnel release was 
performed in June 2006 and a left carpal tunnel release was 
performed in June 2007.  

In statements and testimony, the veteran asserted that he was 
claiming degenerative joint disease or arthritis of the hands 
and any other related complications, such as carpal tunnel 
syndrome.  He contends that photos taken at the time of the 
May 1999 VA examination showed deformities and muscle 
atrophies of both hands.  He claims that deformity of the 
finger joints, pain, muscle atrophies, decrease in range of 
motion, lack of coordination of fine movements, and decrease 
of grasping and endurance of his hands contributed to a 
career change, from working in a surgical specialty to a non-
surgical specialty of a family practice.  He related that he 
has been employed as a physician's assistant.  He testified 
that he initially experienced pain, swelling, and numbness of 
the hands after about 10 years in the service.  He indicated 
that he was prescribed physical therapy, pills, and a wax 
bath for his hands.  He stated that his carpal tunnel surgery 
did not completely resolve his condition, and that the carpal 
tunnel syndrome was a sequelae of his problem.  

This evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran has a chronic bilateral hand 
disorder, which is manifested by some of the same symptoms 
recorded during service, the absence of which was the basis 
for the prior denial of the claim.  Although the additional 
evidence does not include radiographic evidence of 
degenerative joint disease or arthritis, the veteran's 
private physicians have continually diagnosed him with 
degenerative joint disease of the hands, as well as other 
diagnoses such as carpal tunnel syndrome.  The Board has also 
considered the fact that the veteran is a physician's 
assistant and thus has a medical background, which at the 
very least lends a certain credibility to his statements and 
testimony, and the fact that for the purpose of reopening a 
claim his statements and testimony are already presumed 
credible.  As the evidence is new and material, the claim of 
service connection for a bilateral hand disability, to 
include degenerative joint disease, is reopened.  




ORDER

As new and material evidence has been presented, the claim of 
service connection for palate angioedema is reopened, and on 
the merits of the claim, service connection for lip and 
palate angioedema is granted. 

As new and material evidence has been presented, the claim of 
service connection for degenerative joint disease of the 
hands is reopened, and to this extent only the appeal is 
granted.    


REMAND

Prior to considering the claim of service connection for a 
bilateral hand disability to include degenerative joint 
disease and carpal tunnel syndrome on the merits, under the 
duty to assist additional evidentiary development is needed 
to decide the claim.  Specifically, a medical opinion is 
necessary to determine whether the current bilateral hand 
pathology is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an appropriate specialist 
to ascertain the current diagnosis 
relevant to both hands and to determine 
whether it is at least as likely as not 
that the current hand disability is 
related to hand problems documented during 
service.  The claims file must be made 
available for review by the examiner.  The 
examiner is asked to consider the 
following facts from the record:  

The veteran has been a physician's 
assistant since service, currently working 
in a family medical practice.  Service 
medical records show a diagnosis of 
chronic bilateral hand pain with possible 
early signs of degenerative joint disease 
of the hands and inflammatory process of 
the bilateral third metacarpophalangeals 
in June 1998, with normal X-rays of the 
hands.  The military retirement physical 
examination in December 1998 did not 
reference an abnormality regarding the 
hands.  

After service, a VA examination report in 
May 1999 shows a diagnosis of pain of the 
wrists, both thumbs, and all fingers, 
associated probably with overuse and mild 
degenerative joint disease, with normal X-
rays of the hands.  A VA outpatient record 
in June 2002 indicates that the veteran 
was referred for physical therapy for 
rheumatoid arthritis, which had not been 
confirmed by lab testing, and that the 
assessment was that of intermittent 
irritation to ulnar nerve bilaterally and 
DeQuervain's like syndrome bilaterally.  
Private medical records, dated from 
February 2002, show that the veteran was 
seen for degenerative joint disease or 
arthritis of the hands (or extremities), 
with such objective findings of pain, 
stiffness, and swelling of the joints of 
the hands, which was not confirmed by any 
X-rays.  Other diagnoses by private 
doctors include articular cartilage 
disorder at the wrist and fingers, among 
other sites, in May 2004 and carpal tunnel 
syndrome in August 2004.  The veteran 
underwent carpal tunnel release surgeries 
in June 2006 for the right side and in 
June 2007 for the left side.  
 
In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of the 
conclusion as it is to find against the 
conclusion. 

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


